This case is appealed from an order of the district court of Osage county made on the 29th day of November, 1924, denying motion of plaintiff in error to modify a former decree of the court as to the sum of money to be paid for the support of a minor child. Sixty days from the date of this order was given plaintiff in error in which to make and serve case-made.
On the 21st day of February, 1925, plaintiff in error was granted an extension of time of thirty days in which to serve case-made and defendant in error moves to dismiss the appeal on the ground that the order of extension is void, the time having expired in which the order could be made. Under the extension granted at the time order was made November 29, 1924, the time expired in which to serve case-made on the 28th day of January, 1925, and subsequent to this time the trial court had no jurisdiction to make an order extending the time in which to make and serve case-made, and such an order of extension confers upon this court no jurisdiction to hear the appeal. Case-made was served on the 6th day of March, 1925. Montooth et al. v. Smith, 85 Okla. 43, 203 P. 214; Brittain v. Lorett,85 Okla. 49, 204 P. 438; Bowers v. Lawrence, 88 Okla. 31,210 P. 1023.
The appeal is dismissed.